Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the original filing of 10-9-2019. Claims 1-24 are pending and have been considered below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth 

Claims 1-5, 11-17 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bensemana (20170301026 A1) in view of Moore et al. (“Moore” 20140249857 A1) and Tuttle et al. (“Tuttle” 8954416 B2).
Claim 1: Bensemana discloses a computer-implemented method for controlling a headless browser automation comprising: scraping, by one or more processors, a plurality of web portals; receiving, by the one or more processors, a dynamic content containing data in a presentation specific form from one or more of the plurality of web portals (Paragraph 6, 32 and 44-45; dynamic data from portal); 
extracting, by the one or more processors, context information and a desired response from the dynamic content, the extracted context information including data set for utilization management necessary for continuing scraping of the plurality of web portals (Paragraphs 7, 11-14);
presenting, by the one or more processors, the converted data to a user via a human user rendering and response collection system (Paragraphs 77-79; user rendering with response inputs); 

Bensemana may not explicitly disclose converting, by the one or more processors, the received data into a presentation agnostic form; Moore is provided because integrating data and unifying the data under an agnostic form (Paragraphs 102 and 105). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement and provide an agnostic presentation for the collected data of Bensemana. One would have been motivated to provide the functionality because the presentation helps alleviate the complications of disparate data that needs to unified and presented to a user.  
Bensemana also may not explicitly disclose provide pausing, by the one or more processors, scraping of the plurality of web locations; 
receiving, by the one or more processors, the desired response from the user; and resuming, by the one or more processors, scraping of the plurality of web portals using the received desired response. 
Tuttle is provided because it discloses a crawl/scrap functionality and discloses an ability to pause, and resume the functionality based on input responses (Tuttle: Column 3, Lines 39-67, Column 4, Lines 45-63 and Claim 23).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement and provide a capability to pause the scraping functionalities for Bensemana. One would have been motivated to provide the functionality because the capability ensures the user is presented with useful and correct information before large amounts of data is collected.  
Claim 2: Bensemana, Moore and Tuttle disclose a method of claim 1, wherein the human user rendering and response collection system includes a man-machine interface selected from a group consisting of a touchscreen, a voice response system, a user interface designed for use by a human with disabilities, a brain-computer interface, or a combination thereof (Bensemana: Paragraph 77; interface and Moore: Paragraph 22; touchscreen). 
Claim 3: Bensemana, Moore and Tuttle disclose a method of claim 1, wherein the converted data is presented to the user using a representational state transfer (REST) application programming interface (API), wherein the desired response is received from the user using the REST API, or both (Moore: Paragraphs 42 and 53; API). 
Claim 4: Bensemana, Moore and Tuttle disclose a method of claim 1, wherein the data in the received dynamic content is converted into the presentation agnostic form by a sub function configured to support a plurality, of dynamic content response use cases (Bensemana: Paragraph 70 and Moore: Paragraphs 102 and 105). 
Claim 5: Bensemana, Moore and Tuttle disclose a method of claim 4, wherein the plurality of dynamic content response use cases include a request to submit free text response, a request to enter multi-factor authentication code, and a request to answer multiple choice question (Bensemana: Paragraphs 70-71 and 77; authentication of user and correction inputs). 
Claim 11: Bensemana, Moore and Tuttle disclose a method of claim 1, wherein the presentation specific form is specific to each of the plurality of web portals (Bensemana: Paragraphs 44-45; web portal extraction). 
Claim 12: Bensemana, Moore and Tuttle disclose a method of claim 1, wherein the data set for utilization management includes one or more prior authorization requests (Bensemana: Paragraphs 39, 42 and 45). 
Claim 13 is similar in scope to claim 1 and therefore rejected under the same rationale. 
Claim 14 is similar in scope to claim 2 and therefore rejected under the same rationale. 
Claim 15 is similar in scope to claim 3 and therefore rejected under the same rationale. 
Claim 16 is similar in scope to claim 4 and therefore rejected under the same rationale. 
Claim 17 is similar in scope to claim 5 and therefore rejected under the same rationale. 
Claim 23 is similar in scope to claim 11 and therefore rejected under the same rationale. 
Claim 24 is similar in scope to claim 12 and therefore rejected under the same rationale. 

Claims 6-10 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bensemana (20170301026 A1), Moore et al. (“Moore” 20140249857 A1) and Tuttle et al. (“Tuttle” 8954416 B2) in further view of Gianos et al. (“Gianos” 9436763 B1).
Claim 6: Bensemana, Moore and Tuttle disclose a method of claim 4, but may not explicitly disclose wherein the sub function produces a modal from a question dictionary. Gianos is provided because it discloses a modal structure that is produced from a python dictionary (Column 14, Lines 14-32).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement and provide a modal structure and dictionary for the collected data of Bensemana. One would have been motivated to provide the functionality because the structure allows for well-known collection and presentation of data which improves system operability.  
Claim 7: Bensemana, Moore, Tuttle and Gianos disclose a method of claim 6, wherein the modal of the question dictionary is specific to each of the plurality of dynamic content response use cases (Gianos: Column 14, Lines 14-32).
Claim 8: Bensemana, Moore, Tuttle and Gianos disclose a method of claim 6, wherein the modal is convertible into a language-independent data format (Gianos: Column 14, Lines 14-32). 
Claim 9: Bensemana, Moore, Tuttle and Gianos disclose a method of claim 8, wherein the modal is in a Python dictionary format (Gianos: Column 14, Lines 14-32; Python).
Claim 10: Bensemana, Moore, Tuttle and Gianos disclose a method of claim 8, wherein the language-independent data format is JavaScript Object Notation (Gianos: Column 14, Lines 14-32; JavaScript) 
Claim 18 is similar in scope to claim 6 and therefore rejected under the same rationale. 
Claim 19 is similar in scope to claim 7 and therefore rejected under the same rationale. 
Claim 20 is similar in scope to claim 8 and therefore rejected under the same rationale. 
Claim 21 is similar in scope to claim 9 and therefore rejected under the same rationale. 
Claim 22 is similar in scope to claim 10 and therefore rejected under the same rationale. 












Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

200900006216 A1 BLUMENTHAL ET AL. [0050]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        12-27-2021